  Case 18-16352       Doc 39    Filed 08/08/19 Entered 08/08/19 17:56:49           Desc Main
                                  Document     Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

RE:   Jordan Poulos                                   ) CASE NO. 18-16352
                                                      ) Judge Pamela S. Hollis


                                AGREED DEFAULT ORDER

       THIS CAUSE COMING TO BE HEARD on the Motion of U.S. Bank National
Association, the mortgagee on the property located at 2477 Claridge Lane, Montgomery, Il
60538, the Court having jurisdiction and being duly advised in the premises, and due notice
having been given to the parties entitled thereto;

   1. Commencing with the August 2019 post-petition mortgage payment and continuing
      thereafter, if the Debtor fails to make the payment by the due date, thereby accruing a two
      month post-petition mortgage payment default, then the Stay and Co-Debtor Stay shall
      automatically Modify to U.S. Bank National Association without further Court Order, if
      upon notice to the Debtor, Co-Debtor and the Debtor’s attorney, the complained of
      default is not fully cured and proof of cure received by U.S. Bank National Association,
      Attn: Payment Processing, 4801 Frederica Street, Owensboro, Kentucky 42301, within
      14 days from the date notice is sent.

   2. If the Stay and Co-Debtor Stay are Modified to U.S. Bank National Association, or its
      successors and assigns, as outlined in this Order, counsel for the mortgage company shall
      give notice to the Debtor, the Co-Debtor, the Debtor’s attorney, and the Trustee and file
      said notice with the Court.

   3. In the event that U.S. Bank National Association should have to send out any Notices of
      Default under this Order, the Debtor shall pay an extra $100.00 per Notice in certified
      funds to U.S. Bank National Association in addition to whatever funds are needed to cure
      the default cited in the Notice. These $100.00 payments constitute attorney’s fees and
      must be paid within the same 14-day cure period listed in paragraph 4 of this Order or
      Stay shall Modify.


Dated: ____________________          Entered: ____________________________
                                            Bankruptcy Judge Pamela S. Hollis



MCCALLA RAYMER LEIBERT PIERCE, LLC
Attorneys at Law
1 N. Dearborn Suite 1200
Chicago, IL 60602
